DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23JAN2021 has been entered.
Response to Amendment
The Amendment filed 23JAN2021 has been entered. For a summary, see the Advisory Action mailed on 08JAN2021. No new arguments have been presented.
Regarding the single cone, (P7 as filed of REMARKS filed 23DEC2020), note that independent claim 1 uses an open-ended transitional phrase “including” on line 1 and thus may constitutes a plurality of “single conical separating chamber(s)”.
Claim Objections
Claim 1 line(s) 11 sets forth the limitation “
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 line(s) 16 sets forth the limitation “a single conical separating chamber”. The specification does not specify verbatim “a single conical separating chamber”. The specification appears to describe “two frustoconical segments” or conical separating chambers (Fig. 1 #32,34; P7/L24-25). Furthermore the “spigot” appears to be a conical separating chamber (see Figs. 1-2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 16 sets forth the limitation “a single conical separating chamber”. It is unclear what the desired claim scope is as what constitutes “a single conical separating chamber”. The specification appears to describe “two frustoconical segments” or conical separating chambers (Fig. 1 #32,34; P7/L24-25). Furthermore the “spigot” appears to be a conical separating chamber (see Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over ROGERS (US 20050173335) in view of KELTON (US 7293657).
Regarding claims 1-4, ROGERS teaches a hydrocyclone (title, Figs.) including:
a feed chamber (Fig. 3 #14), the feed chamber having:
- an inner side wall (inner wall of main body, Fig. 3 #12),
- a top wall (annotated Fig. 3) located at an in use upper end of the inner side wall,
- an open end (annotated Fig. 3) located at an in use lower end of the inner side wall, and being opposite said top wall, the open end being of circular cross-section (see also Fig. 2) and having a central axis,
- an overflow outlet (Fig. 1 #27) located at the top wall, and
- an inlet port (Fig. 1 #17) for delivering material to be separated to the feed chamber;
a feed inlet zone located at the inner side wall of the feed chamber, the feed inlet zone being defined in the shape of a volute (par. [0013]), wherein:
- the distance from the inner side wall to the central axis decreases with the progression of the volute around the inner side wall in a direction away from the inlet port (see Fig. 2); and
- the volute subtends an angle of up to 360°, which overlaps the claimed range of greater than 270 angle degrees or about 360°;
a single conical separating chamber (Fig. 3 #15) defining an inner wall which extends from a first end at a region of relatively large cross-sectional area located 
a spigot (Fig. 3 #18) which extends from the second end of the conical separating chamber, which in use provides an outlet for material exiting the hydrocyclone.
ROGERS does not teach the internal angle. However, KELTON teaches a hydrocyclone (title, Figs.) and it is known to use cone angles of 20 or 10 degrees (C1/L11-14) and that a smaller cone angle improves the cyclone performance (Figs. 3-4; compare e.g. Fig. 4C to Fig. 4B). A cone angle of 10.5° is equivalent to an angle of 5.25° between an inner wall of the conical separating chamber and a line parallel to the central axis, which anticipates that claimed range of less than 8° or between 4-6° or about 5°.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the cone angle of ROGERS to be in the claimed range in order to improve the cyclone performance as taught by KELTON. The references are combinable, because they are in the same technological environment of hydrocyclones. See MPEP 2141 III (A) and (G).
Regarding claims 5,11-13, ROGERS teaches the single conical separating chamber comprises two segments, each being of a frustoconical shape and being joined together end to end, the two joined segments defining the inner wall of the single conical separating chamber (see annotated Fig. 1).
Regarding claims 6-10, ROGERS teaches an overflow outlet control chamber located at the top wall of the feed chamber and in fluid communication therewith via the overflow outlet (Figs. 1,3 #21).
Annotated Fig. 3
Annotated Fig. 1

    PNG
    media_image1.png
    649
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    422
    media_image2.png
    Greyscale



Telephonic Inquiries	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777